Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowed because the prior art fails to teach or fairly suggest a controller for use with a position encoder, the controller comprising: one or more motion inputs suitable to couple to motion outputs of the position encoder; a limit input, separate from the one or more motion inputs, suitable to couple to a limit output of the position encoder; an actuator interface; a command interface to receive commands; and circuitry coupled to the one or more motion inputs, the limit input, the actuator interface, and the command interface, the circuitry configured to: receive a command through the command interface to move a structural member coupled to the position encoder to a new position; control an actuator through the actuator interface to move the structural member toward the new position; receive a limit indication from the position encoder through the limit input; and stop or reverse the movement of the structural member by controlling the actuator through the actuator interface in response to the receiving of the limit indication.
Claims 2-8 are allowed by virtue of their dependency upon allowed claim 1.
Claim 9 is allowed because the prior art fails to teach or fairly suggest an article of manufacture comprising at least one non-transitory computer-readable storage medium having computer-readable instructions stored thereon that, when executed by a processor acting as a controller for use with a position encoder, cause the processor to: receive a command to move a structural member coupled to the position encoder to a new position; control an actuator to move the structural member toward the new position; receive a limit indication from a limit output of the position encoder that is separate from one or more motion outputs of the position encoder; and stop or reverse the movement of the structural member toward the new position by controlling the actuator in response to the reception of the limit indication.
Claims 10-14 are allowed by virtue of their dependency upon allowed claim 9.
Claim 15 is allowed because the prior art fails to teach or fairly suggest a method of using with a position encoder, the method comprising: receiving a command to move a structural member coupled to the position encoder to a new position; controlling an actuator to move the structural member toward the new position; receiving a limit indication from a limit output of the position encoder that is separate from one or more motion outputs of the position encoder; and stopping or reversing the movement of the structural member toward the new position by controlling the actuator in response to the receiving of the limit indication.
Claims 16-20 are allowed by virtue of their dependency upon allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878